Title: From Thomas Jefferson to Meriwether Lewis, 15 July 1803
From: Jefferson, Thomas
To: Lewis, Meriwether


          
            
              Dear Sir
            
            Washington July 15. 1803.
          
          I dropped you a line on the 11th. inst. and last night recieved yours of the 8th. last night also we recieved the treaty from Paris ceding Louisiana according to the bounds to which France had a right. price 11¼ millions of Dollars besides paying certain debts of France to our citizens which will be from 1. to 4. millions. I recieved also from Mr. La Cepede at Paris, to whom I had mentioned your intended expedition a letter of which the following is an extract. ‘Mr. Broughton, one of the companions of Captain Vancouver went up Columbia river 100. miles, in December 1792. he stopped at a point which he named Vancouver lat. 45.° 27.′ longitude 237.° 50.′ E. here the river Columbia is still a quarter of a mile wide & from 12. to 36. feet deep. it is far then to it’s head. from this point Mount Hood is seen 20. leagues distant, which is probably a dependence of the Stony mountains, of which mr Fiedler saw the beginning about lat. 40.° and the source of the Missouri is probably in the Stony mountains. if your nation can establish an easy communication by rivers, canals, & short portages between N. York for example & the city [they were building] or [to be built] [for the badness of the writing makes it uncertain which is meant, but probably the last] at the mouth of the Columbia, what a route for the commerce of Europe, Asia, & America.’   Accept my affectionate salutations.
          
            
              Th: Jefferson
            
          
        